DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 -20 are  allowed.
The Applicant’s remarks dated 4/25/2022 are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record namely Zeile, Vasilikakis, Triplett and Smith fail to disclose alone or in combination a central server transmitting a video stream of a sporting event to a gaming system, wherein the gaming system displays the video stream of the sporting event, after a first wager is placed on the sporting event and after a placement of a plurality of second wagers on a play of a game, the second wagers being different, causing the display of an five by five array of spots, wherein each spot in the array associated with a single selected team participating in the sporting event, wherein each spot is associated with a separate one of the plurality of wagers, wherein the sporting event comprises two participating teams and the single selected team is based on a received player selection of said single selected team from the two participating teams, and wherein each spot in the array is associated with that single selected team and not associated with the other participating team and when and after the first wager on the sporting event is a successful wager, cause a display, by the display device, based on a plurality of outcomes of the selected team participating in the sporting event, an indication of any selected spots on the array. Independent claims 9 and 15 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715